DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of the following species in the reply filed on January 24, 2022 is acknowledged:

    PNG
    media_image1.png
    341
    448
    media_image1.png
    Greyscale


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant indicates that claims 1-18, 21, and 22 read on the elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/955,551 (see       US 2020/0317646). 	
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application read as follows:

    PNG
    media_image2.png
    86
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    285
    380
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    641
    391
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    185
    406
    media_image5.png
    Greyscale

1 may be a diazine ring with phenyl and biphenyl substituents.  The H2 in the patent claims reads on the presently elected H2.  Claim 19 provides for a 5 cycle group in which R4 and R5 each may be a substituted aromatic group.  With respect present claims 17 and 18, patent claims 13 and 14 are directed to organic electronic devices.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 1-18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/463,339 (see       US 2019/0378991). 	
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application read as follows:

    PNG
    media_image6.png
    232
    400
    media_image6.png
    Greyscale

The patent claims read on present claims 1-18, 21, and 22.  The H1 in the patent claims reads on the presently elected H1.  Claim 8 provides that X1 and X2 may each be N.  X3 and X4 may be substituted aromatic groups.  Claim 9 has a close analog at the upper left on p. 93.  The H2 in the patent claims reads on the presently elected H2.  Claim 10 has Formula (9) which may 
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
---------------------------------
The above nonstatutory double patenting rejections are provisional because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber (US 2014/0197401).
With respect to present claims 1-18, 21, and 22, Kroeber teaches organic mixtures and organic electroluminescent devices [Abstract].  With respect to the elected H1 species, the reference teaches formula (10) [0040].  The R1 may have aromatic or heteroaromatic rings [0034].  Diazine rings may be present as well [0031].  Spirofluorene, meta-terphenyl, and biphenyl groups are shown in the embodiments at [0051].  With respect the presently elected H2 species, the reference teaches 5-cycle groups [0040] in which the X’s may be N(R1) [0041].  The R1 may have aromatic or heteroaromatic rings [0034].  Meta-terphenyl and biphenyl groups are shown in the embodiments at [0051].  HOMO, LUMO, and triplet energy (Er) levels are taught as well [0011-0026].  
Kroeber does not appear to explicitly teach the particular species presently elected and claimed.  Nevertheless, Kroeber teaches organic mixtures and organic electroluminescent devices [Abstract].  With respect to the elected H1 species, the reference teaches formula (10) [0040].  The R1 may have aromatic or heteroaromatic rings [0034].  Diazine rings may be present as well [0031].  Spirofluorene, meta-terphenyl, and biphenyl groups are shown in the embodiments at [0051].  With respect the presently elected H2 species, the reference teaches 5-cycle groups [0040] in which the X’s may be N(R1) [0041].  The R1 may have aromatic or 
It would have been obvious for organic mixtures and organic electroluminescent devices, as taught by Kroeber, to have the compounds and values presently claimed and elected, as also within the teachings of Kroeber, because the reference is directed to organic mixtures and organic electroluminescent devices.	“The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761